UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-2145


JEFFREY C. PAYNE,

                       Plaintiff – Appellant,

          v.

WHOLE FOODS MARKET GROUP, INCORPORATED,

                       Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-cv-00226-BO)


Submitted:   April 19, 2012                 Decided:   April 24, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey C. Payne, Appellant Pro Se. Robert Allen Sar, OGLETREE,
DEAKINS, NASH, SMOAK & STEWART, PC, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeffrey C. Payne appeals the district court’s order

dismissing      his    civil    suit   alleging      wrongful      discharge     and

intentional infliction of emotional distress.                    We have reviewed

the record and find no reversible error.               Accordingly, we affirm

for the reasons stated by the district court.                     Payne v. Whole

Foods    Market,      Inc.,   No.   5:11-cv-00226-BO       (E.D.N.C.     Sept.   20,

2011).     We dispense with oral argument because the facts and

legal    contentions      are   adequately     presented     in    the   materials

before    the   court    and    argument     would   not   aid    the    decisional

process.



                                                                           AFFIRMED




                                         2